DETAILED ACTION
	Claims 1, 3, and 4 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on February 16, 2021 has been acknowledged and has been entered into the instant application file.
Previous Claim Rejections - 35 USC § 102
Claims 1-4 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateno et al. (US PGPUB 2013/0289298).
	The Applicant has traversed the rejection on the grounds that Tateno et al. does not teach or suggest the total flow rate of all gas and the total area of the first feed ports.  Therefore, the person of skill in the art would not be able to determine the total flow rate of all gas and the total area of the first feed ports.  However, the instant disclosure teaches the same positioning of the first feed ports and does not disclose the total area of the first feed ports.  Additionally, the flow rate of the gases in Tateno et al. is the same exact flow rate as used in instant Example 1.
	The Applicant also traversed the rejection on the grounds that Tateno et al. fails to disclose or suggest the feature of the hollow particle ratio as incorporated into claim 1.  However, the catalyst of Tateno is made in the same fashion as in instant Example 1, which had a hollow particle ratio of 3% as evidenced by instant Table 1, page 51 of the instant disclosure.  Therefore, Tateno et al. inherently teach the hollow particle ratio as their catalyst inherently possesses this property.  As all of the features of claims 1, 3, and 4 are present in the Example of Tateno et al., the claims are anticipated.
	The rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateno et al. (US PGPUB 2013/0289298).
	Tateno et al. teaches a process for a vapor phase catalytic ammoxidation reaction in the presence of a catalyst of the formula 
    PNG
    media_image1.png
    45
    404
    media_image1.png
    Greyscale
made in the same fashion as the catalyst of Example 1 of the instant disclosure of the composition 
    PNG
    media_image2.png
    35
    500
    media_image2.png
    Greyscale
, which as evidenced by Table 1 on page 51 of the instant specification as filed has an abrasion resistance of 1% and a hollow particle ratio of 3%.  The reaction of Tateno et al. has a feed rate of the hydrocarbon gas propane (alkane) at a supply rate of 22.7 Nm3/hr and air to 363 Nm3/hr, which is equivalent to what is used in instant Example 1, which corresponds to an linear velocity of 45 m/s.  Therefore, condition (1) is met where 5 ≤ 45 ≤ 12.5(1) + 100 or 112.5.  See Example 1, pages 20-21.  As the catalyst and the feed rates of Tateno et al. are extremely similar, if not the same as instant Example 1, the abrasion resistance, hollow body percentage, and linear velocity of the first feed port of Example 1 of Tateno et al. is inherently the same as instant Example 1.
Conclusion
	Claims 1, 3, and 4 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626